Mr. Justice Rigau,
with .whom the Chief Justice concurs, dissenting.
San Juan, Puerto Rico, January 20, 1967
This is a question of credibility. The majority of this Court does not believe the evidence for the prosecution which was believed by the Judge of the Court who presided the hearing and who heard and saw the witness testify.
Like the judge who presided the hearing and the other Justices who dissent in this case, I believe that the evidence for the prosecution is worthy of credit. I think that in the evidence there are three clear indications that appellant illegally possessed: a prohibited weapon.
*828The first ene is that a witness for the defense testifies that the two persons who left the bar, when they returned and delivered the revolver to the bartender of the business, told him: “put away this good-for-nothing boy’s revolver.” That excess in the affirmation that the revolver was “a good-for-nothing boy’s revolver,” I think, is a clear indication that they wanted to establish, by force of repetition, a fact other than what actually occurred; that is, that they wanted to establish that the revolver was a toy revolver and not a real one.
The second indication is that those persons who wanted to protect appellant, immediately after the shot, took him, put him in a vehicle, and took him away from there. Why did they do it? It is evident to me that they took him away to protect him from being found and arrested by the police.
In the third place, if it was a “toy” revolver, as the witness for the defense testified, why did they have to take it away from the defendant and deliver it to the bartender to put it away?
As this Court already said, speaking through Justice Serrano Geyls, “We judges should not, after all, be so naive as to believe statements which no one else would believe.” 83 P.R.R. 561 (1961).
These examples, plus the rest of the evidence for the prosecution, as believed by the trial judge, make me believe that we are not justified in substituting his views for ours. For these reasons, I would affirm.
—0—